DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments 01/14/2022, see pages 6-8, with respect to the rejection(s) of claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al (US 2014/0267716) in view of Resudek et al (US 2019/0114060)have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Buckler et al (US 2013/0088565) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Child et al (US 2014/0267716) in view of Buckler et al (US 2013/0088565) 
As to claim 21, Child et al teaches the method for automation and/or security systems, comprising: identifying a presence of a first person at a first location ( an object is determined to be near a particular location using the proximity sensor, the camera 322 may be similarly activated, paragraph [0048]) , capturing a first video related to the first person at the first location ( the security system 542 may include ACs such as cameras which obtain still or video images of a location, including a location at or near an entry to a building or other structure, paragraph [0065-0066], figure 5), determining an identity of the first person (processing the captured image to at least one of detect an identity of the person, detect a category of the person, or timestamp the image, paragraph [0007]]; determining a user preference associated with the identity of the first person ( he automation of application is based on user preference (a user of a remote device could potentially set or view communications, door cameras, entertainment, lighting, security, HVAC, sprinkler, telephone, or other settings remotely, or even receive or otherwise monitor audio or video feeds from a remote location. Of course, the automation application 684 may also include additional or other modules or components, including authentication, settings, preferences, emergency override, updating, and other modules, paragraph [0092] and paragraph [0096] and the image data includes the image data is run through a recognition system (e.g., facial recognition) which is interpreted as the identity of the person (paragraph [0097-0098]). 
While Child meets a number of the limitations of the claimed invention, as pointed out more fully above, Child fails to specifically teach : “initiating an adjustment of a display parameter of a camera associated with the first video based at least in part on the user preference, the identity of the first person, and the presence of the first person at the first location, wherein the adjustment of the display parameter is indicated by the identity of the first person, and wherein the display parameter comprises a video capture parameter of the camera, a video recording parameter of the camera, or both”.
However, Buckler  teaches  When two or more people are actively participating in a discussion, the video conferencing transceiver 104 automatically adjusts the viewing direction and zoom factor of the selected camera so that images captured by the selected camera show most or all of the people actively participating in the discussion. This is better than displaying images showing all participants of the video conference (where each participant's face may be small and not clearly visible) or displaying images of individual speakers where the images switch from one 
    It would have been obvious to one of ordinary skill in the art to adjust the display with respect to the user   as taught by Buckler  in order for participants of the video conference can focus on the discussion, rather than being distracted by the need for constant adjustment of the cameras ( paragraph [0039]).  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 22, Child teaches the method of claim 21. wherein determining the identity of the first person comprises: receiving data associated with the first person: and comparing the data to one or more user profiles wherein determining the identity of the first person is based at least in part on the comparison (comparing biometric data for facial recognition, (facial recognition paragraph [0089]], [0115]).  
As to claim 23, Child teaches the method of claim 22, wherein the data associated with the first person comprises a voice print, facial recognition information, one or more physical features, biometric information, or any combination thereof (facial recognition paragraph [0111] and  voice print  (paragraph [0049]).   
As to claim 24, Buckler teaches the method of claim 22, wherein the data associated with the first person comprises information of a card associated with the first person, a personal identification number, information indicating that a device of the first person is detected at the first location, or any combination thereof (paragraph [0016], [073])

As to claim 26, Child et al. teaches the method of claim 21, further comprising: Application No. 16/564,591-3- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045tracking a movement of the first person from the first location to a second location ( paragraph [0053], wherein initiating the adjustment of the display parameter of the first video is based at least in part on tracking the movement ( paragraph [0071],[0084] note that Dumont teaches the device 102 may analyze the video data and compare lip and mouth movements of the user to determine that the audio data received by a device's microphone is actually coming from the device's user 104 rather than someone also near the microphone; and/or the device 102 may compare the usage/touch characteristics with a stored user usage/touch profile of the user 104 to determine that the user 104 is the using the device 102. Other information, such as data from an inertial device, locator device, touchscreen, etc. may also be used to confirm the identity of the user (column 2 lines 60-65; see also Buckler et al paragraph [0102]))  
As to claim 27, Buckler et al. teaches the method of claim 26, wherein the first location is within a same room as the second location (paragraph [0059-0060])  
As to claim 28, Buckler et al. teaches the method of claim 26, wherein the first location is within a different room as the second location (paragraph [0012]).  
As to claim 29, Buckler et teaches the method of claim 26, further comprising displaying a second video at the second location based at least in part on tracking the movement of the first person from the first location to the second location (Referring to FIG. 10A, a source map 340 is stored in the memory 154 to manage information about a continuous list of talkers. The source map 340 keeps track of past talkers and allows the Talker object 206 to determine the current active participants of a conversation so that the correct participants can be shown on the display 106 and to the remote participants. To establish the source map 340, a SourceMapEntry class is used. A SourceMapEntry object includes the (x, y) coordinates of the speaker's location and the times and that the speaker starts or stops talking, paragraph [0072-0073][0102]).  
As to claim 30, Buckler teaches the method of claim 21, wherein identifying the presence of the first person further comprises identifying the first person is located within an indoor room (Location parameter 237 , paragraph [0072-0073])
As to claim 31, Buckler teaches the method of claim 21, wherein adjusting the display of the first video further comprises adjusting the display parameter of the first video during a video call (paragraph[00`74-0075]).  

As to claim 33, Child teaches the method of claim 32, wherein adjusting the digital zoom level further comprises scaling the image of the first person using an interpolation algorithm (paragraph [0096-0098]; see also Buckler et al paragraph [0074]).  
As to claim 34, Child teaches the method of claim 21, wherein adjusting the display of the first video further comprises receiving data indicating a quality of the first video; and wherein initiating the adjustment of the display further comprises adjusting the quality of the first video (paragraph [0047-0048], [0057] and [0071; see also Buckler et al the images shown in FIGS. 14B and 14C are somewhat grainy. The quality of the images can be improved by using video cameras having higher pixel resolutions. Alternatively, optical zoom can also be used to improve image quality.).  
As to claim 35, Child teaches the method of claim 21, further comprising: comparing a first portion of the first video and a second portion of the first video;Application No. 16/564,591-4- Docket No. VIV186CIPC1 (83199.0852) Customer No. 120045 determining that a section of the first video is backlit based at least in part on the comparing; wherein initiating the adjustment comprises adjusting a focus on the first person based at least in part on the determining the section of the first video is backlit (paragraph [0033],[0051],[0057]; see also Buckler et al paragraph [0062][0065]).  
As to claim 36,Child et al teaches the method of claim 21, wherein capturing the first video related to the first person comprises: capturing the first video upon determining the first person is creating an audible noise; and identifying a second presence of a second person at a second location ( paragraph [0098-0099]). Note that Child teaches in paragraph [0049-0050] the sensor 324 could also be a vibrational or sound sensor. As an example, if a user knocks on the door 304, generated sound or vibrations may trigger the camera 322. A person speaking, shoes scuffling, or other sounds in sufficient proximity to the sensor 324 could also be detected and used to initiate the camera 322.The sensor 324 may be connected to the camera 322 in a manner that automatically triggers the camera 322 when appropriate situation occurs. In other embodiments, however, data from the sensor 324 may be processed to determine whether or not to trigger the camera 322. As an example, the imaging system 300 may include a processor 330 connected to the sensor 324. When an event is sensed using the sensor 324, the processor 330 may receive data. If the processor then determines the camera 322 should capture data associated with the event, the processor 330 may cause the camera 322 to begin capturing data. Child teaches one or more people r captured and the camera is being adjusted based on the captured image data and the location data (paragraph [0049-0096-0099]).Additionally, Child teaches motion control sensor that include audible noise and where a person speaking, shoes scuffling, or other sounds in sufficient proximity to the sensor 324 could also be detected and used to initiate the camera 322.Therefore, If a second person is talking the camera will initiative with respect to the location of the 
As to claim 37, Buckler teaches the method of claim 36, further comprising: determining the first person and/or the second person is creating the audible noise; and adjusting the display parameter of the first video to include the first person and the second person (Note that the speaker location identifier 112 determines the source of sound, which is the location of the speaker's mouth, so some margin at the left and right of the image is used to ensure that the entire torsos of the speakers are shown. The left and right-side display view boundaries 376 and 378 are within the camera view angle left boundary 380 and camera view angle right boundary 382. , paragraph [0111-0112])
As to claim 38, Buckler teaches the method of claim 36, further comprising: determining that the second person is creating the audible noise; and adjusting the display parameter of the first video to include an image of the second person (Note that the speaker location identifier 112 determines the source of sound, which is the location of the speaker's mouth, so some margin at the left and right of the image is used to ensure that the entire torsos of the speakers are shown. The left and right-side display view boundaries 376 and 378 are within the camera view angle left boundary 380 and camera view angle right boundary 382. , paragraph [0111-0112])
The limitation of claims 39-40 has been addressed above. 
					 
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664